Title: From James Madison to Thomas Dobson, 4 March 1806 (Abstract)
From: Madison, James
To: Dobson, Thomas


                    § To Thomas Dobson. 4 March 1806, Department of State. “I request the favor of you to state at what rate pr. half sheet, a reputable printer would undertake to print the laws of the present Session of Congress at Philadelphia, in the usual octavo form in which other Sessions appear; the number of copies to be 10,000. The object of this request is to test the price demanded for the printing here; and as the contract must soon be made, I would be obliged by your answer being given as soon as convenient.”
                